DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 June 2022 has been entered.
Claims 1, 3, 5-6, 8-9, 11-14, and 21-25 are pending, with claims 21-25 withdrawn from consideration.
The previous rejections have been modified as described int the Interview Summary dated 27 April 2022.  The updated rejections follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelzer (US 1,937,163) in view of McGrath (EP 0250136).
Regarding claims 1 and 12-13, Pelzer teaches heating a residual hydrocarbon feedstock to a temperature of about 700°F (page 1, lines 20-35), which reads on the claimed incipient coking temperature range of 500-750°F.  Pelzer teaches further heating the residual hydrocarbon feedstock by direct heat exchange with superheated steam in the coking reactor (page 1, lines 20-35 and page 4,  lines 30-75), which Examiner considers to read on the claimed “in situ heating”.  Pelzer teaches subjecting the heated coker feedstock in the coking drum to thermal cracking to crack a portion of the hydrocarbon feed to produced cracked vapor product and coke product (page 4, lines 31-95 and page 3, lines 1-50).  Pelzer teaches feeding the superheating steam to the coking drum at the same time as the hydrocarbon material (page 4, lines 31-75).  Pelzer introduces superheated steam and preheated feedstock into coking receptacle A (see figure, see also page 4, first example).  In this regard, Examiner Pelzer to teach superheated medium is fed to the coking drum/receptacle during the filling cycle.  Further, Examiner notes that continuous operation is well-known in the art, and the person having ordinary skill in the art may run the process continuously, continuously and simultaneously introducing the superheated feed and hydrocarbon coker feedstock, so that the desired product may be produced continuously.  See MPEP 2144.04, V, E: In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).
Pelzer does not explicitly disclose (1) the feedstock is a heavy pitch.
However, McGrath teaches a similar process for coking petroleum resids with steam (abstract, column 3, lines 1-25).  McGrath teaches various resid feedstocks, including coal tar pitches (column 3, lines 1-11). The prior art does not require additional diluent, so Examiner considers this feed to read on the claimed 100% pitch, having up to 10 wt% diluent.
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the McGrath pitch feedstock as the residual feedstock of Pelzer, since McGrath teaches such feeds are suitable for coking processes.
Regarding claim 3, Examiner notes that Pelzer teaches the same heating by direct contact with superheated steam as discussed above.  In this regard, it is expected that the same actions would occur concurrently.
Regarding claim 5, Pelzer teaches recovering vapor products (page4, lines 31-75). Further, McGrath teaches passing coker effluent to a fractionator in order to obtain desired hydrocarbon fractions (column 3, lines 35-45).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the McGrath fractionation column in the Pelzer process, in order to obtain the desired hydrocarbon fractions.
Regarding claim 6, Pelzer teaches stopping the feed of heated coker feedstock to the coking drum and removal of the coke product from the coking drum (page3, lines 1-50).  
Regarding claims 8-9 and 16, Pelzer teaches the same steam superheating medium (page 1, lines 20-34), and the same coking steps (page 1, lines 20-34)  Examiner notes that steam would inherently not condense at these temperature ranges.
Regarding claim 11, Pelzer teaches heating for a length of time required for the thermal cracking to approach completion (page 4, lines 31-75). 
Regarding claims 14, the previous combination does not explicitly disclose the conradson content or asphaltene content of the feed.
However, the previous combination teaches the same residual pitch feed streams as claimed, as well as the same process steps, in order to obtain the same gas and coke products as claimed.  Therefore, it is expected that the prior art feedstock would also have the same properties as claimed, since it is the same pitch as claimed.  Further, since the prior art teaches the same process steps at the same conditions as claimed, it is expected that the process would be suitable for treating a feed having the claimed contaminants.  
Response to Arguments
Applicant's arguments filed 06 June 2022 have been fully considered but they are not persuasive.
Examiner considers Applicant’s argument to be:
Pelzer and McGrath teach heating a coker feedstock in the furnace to a coking temperature, not an incipient coking temperatures.  Applicant disagrees with Examiner’s assertion that the prior art teaches the same preheat.  Heating to a coking temperature and maintaining said temperature in a coking drum cannot anticipate or render obvious the heating to incipient coking temperature as claimed.
Pelzer example uses temperatures of 825-875°F (page 4, lines 50-55), which differs from the instantly claimed range of 500-750°F.
Pelzer teaches supplying water to a heater to convert the water into superheated steam.  The superheated steam is the coking medium, and fed into receptacle A.  Following that step, the stock to be coked is withdrawn from tower, pumped through heater, and then discharged into the receptacle A.  Thus, Pelzer teaches superheated medium is added to the coking receptacle prior to addition of the stock to be coked, and not  during a filling cycle, a coking cycle, or both.  
Regarding Applicant’s first argument, Pelzer teaches heating a residual hydrocarbon feedstock to a temperature of about 700°F (page 1, lines 20-35), which reads on the claimed incipient coking temperature range of 500-750°F.  It is not seen where Applicant has distinguished the incipient coking temperature claimed from the preheat temperature of Pelzer.  Pelzer teaches further heating the residual hydrocarbon feedstock by direct heat exchange with superheated steam in the coking reactor (page 1, lines 20-35 and page 4,  lines 30-75), which Examiner considers to read on the claimed “in situ heating”. 
Regarding Applicant’s second argument, Examiner acknowledges that Pelzer example teaches temperatures of 825-875°F.  However, Pelzer broader disclosure teaches the preheat temperature may be just above 700°F (page 1, lines 20-34, claim 3).  The broader disclose of Pelzer, teaching preheat temperatures “just above 700°F”, overlaps with the claimed range of 500-750°F.  Examiner additionally notes MPEP 2123, II: Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Regarding Applicant’s third argument, Pelzer teaches feeding the superheating steam to the coking drum at the same time as the hydrocarbon material (page 4, lines 31-75).  Pelzer introduces superheated steam and preheated feedstock into coking receptacle A (see figure, see also page 4, first example).  In this regard, Examiner Pelzer to teach superheated medium is fed to the coking drum/receptacle during the filling cycle.  Further, Examiner notes that continuous operation is well-known in the art, and the person having ordinary skill in the art may run the process continuously, continuously and simultaneously introducing the superheated feed and hydrocarbon coker feedstock, so that the desired product may be produced continuously.  See MPEP 2144.04, V, E: In reDilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 1,916,026 – already of reference in previous office action, teaches preheat followed by coking
US 4,404,092 – teaches keeping process temperatures below incipient coking temperatures to avoid fouling
US 2012/0285862 – teaches adding fluid directly to coking reactors to control the temperature
US 4,828,682 – teaches adding superheated steam or cooling fluid depending on if temperature is too high or too low
US 4,085,034 – teaches direct addition of superheated steam to cracking reactor
US 2,422,790 – teaches steam can be added at line 8 or line 9 to coking vessel
US 4,547,284 – teaches heating in coker vessel
US 4,176,052 – teaches temperature control of coking drums
US 4,863,586 – teaches preheater 103 followed by low temp carbonization vessel 106
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771